Title: From George Washington to the Massachusetts General Court, 10 February 1776
From: Washington, George
To: Massachusetts General Court



Gentlemen
Cambridge Feby 10. 1776

Notwithstanding I have taken every method my Judgement could Suggest to procure a Sufficient Number of Firelocks for the Soldiers of this Army, by Applications to the Assemblies & Conventions of these Governments, as well as by sending Officers out with Money to purchase, I am constrained by necessity to Inform you, that the deficiency is amazingly great, and that there are not nigh enough to Arm the Troops already here—It is true that All the Officers gone upon the business are not yet returned, but from the small success of those who have made report, I cannot promise myself many more—I must therefore beg leave to sollicit your kind attention to this very Interesting and important concern, and would Submit It to your consideration, whether If your Honourable Court were to depute some of their Members to make applications to the different Towns, they might not procure a considerable Quantity—I will most cheerfully furnish them with Money for the purpose, or pay for them on their delivery here, as you shall think most advisable—I shall only add that I hope the Exigency of our Affairs at this critical crisis, will excuse this request, and my confidence of your readiness & zeal to do every thing in your power for promoting the public Good and Am Gentlemen with Great regard & esteem Your Most Obedt Servt

Go: Washington


P.S. I have heard that there are Several King’s Muskets in the Country—for each with a Bayonet, that are good & have not

been abused, I will readily give 12 Dollars—& in proportion for Other Guns fit for service.


G:W.
